Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128561                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  K. JIN LIM, Trustee for the Bankruptcy 	                                                                           Justices
  Estate of DAVID THAYER,

              Plaintiff-Appellee, 

  v        	                                                       SC: 128561
                                                                   COA: 260530
                                                                   St. Clair CC: 04-001753-NH
  PORT HURON HOSPITAL,

           Defendant-Appellee, 

  and
  ORTHOPEDIC ASSOCIATES OF PORT

  HURON, P.C., and STEVEN HEITHOFF, D.O., 

             Defendants-Appellants. 

  _________________________________________/ 


         On order of the Chief Justice, a stipulation signed by counsel agreeing to the
  dismissal of the application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2005                   _________________________________________
           d1213                                                              Clerk